DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Thomas Lebens (Reg. No. 38,221) on March 10, 2021.
The application has been amended as follows (only claim 28 is amended by Examiner; the remaining claims are as presented in the response filed June 24, 2020): 

28. (Currently Amended) The system of claim 1, wherein the determining if the vehicle is a threat comprises using at least one element included in communication protocol-conformant data received from the vehicle, wherein the element is one of vehicle location, vehicle heading, vehicle altitude, vehicle speed, remote controller location, vehicle launch location, and communication protocol type.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible February 18, 2021 has been entered.

Response to Arguments
Applicant's arguments (“REMARKS”) filed on February 18, 2021 have been fully considered, and they are persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-6, 8-15, 17-19, and 21-28 are allowed.
No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on February 18, 2021. According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0237520: A countermeasure device generates and emits signals at a targeted drone, wherein signals include alternative commands for spoofing or hacking a particular control frequency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-11-2021